Citation Nr: 1535137	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran





INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1966 to October 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a March 2011 Decision Review Officer (DRO) hearing.  A transcript is associated with the paper claims file.  The Veteran was also scheduled for a Travel Board hearing at the RO in April 2012.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

In a December 2012 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

In addition to the claim listed above, the Board also remanded the issues of entitlement to service connection for peripheral neuropathy of the feet and entitlement to service connection for diabetes mellitus.  The Board notes that both of these issues were subsequently granted in an April 2012 rating decision.  As these service connection issues were granted in full, they are no longer in appellate status before the Board.  Thus, only the issue of entitlement to service connection for peripheral neuropathy of the hands remains on appeal.

The Board notes that the Veteran was previously represented by attorney Heather E. Vanhoose.  Pursuant to 38 C.F.R. § 20.608, the Veteran's attorney filed a November 2012 motion to withdraw based on good cause.  The Board granted the attorney's motion to withdraw in December 2012.  The Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented before the Board in his appeal.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS folder contains a June 2015 VA Form 8, a February 2015 VA examination for peripheral neuropathy, and VA treatment records dated in December 2014; however, these records were considered by the RO in the April 2015 supplemental statement of the case.  The remaining documents in VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  As the Veteran had qualifying Vietnam service, he is presumed to have been exposed to herbicide agents during his active military service.

2.  There is no current peripheral neuropathy of the hands or upper extremities.


CONCLUSION OF LAW

Peripheral neuropathy of the hands was not incurred in active service, may not be presumed to have been incurred therein, was not caused or aggravated by service-connected diabetes mellitus, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by an April 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in July 2009.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records (STRs), personnel records, and all relevant, identified, and available post-service treatment records.

In the December 2012 remand, the Board instructed the RO to take various efforts to verify the Veteran's exposure to Agent Orange during his Vietnam era service.  After completing these actions, the Board additionally directed the RO to make a determination on his exposure to herbicides.  The record shows that prior to the remand in February 2003, the RO obtained the Veteran's STRs as well as relevant pages from the Veteran's personnel file.  In the April 2015 supplemental statement of the case, the RO reported that it had sent the Veteran a letter requesting that he provide additional information to verify his exposure to Agent Orange in Vietnam.  Based on the information acquired through these efforts, the RO conceded the Veteran's exposure to herbicides in Vietnam.  In addition, the RO provided the Veteran with VA examinations in December 2014 and February 2015 to confirm that he had a diagnosis of diabetes mellitus and peripheral neuropathy.

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

As noted above, the Veteran was afforded a VA examination for his claimed peripheral neuropathy in February 2015.  The VA examiner considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  As the examiner found there was no peripheral neuropathy of the hands on examination, no opinion was necessary.  Thus, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the March 2011 hearing, a DRO who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  At the March 2011 hearing, the DRO outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

The Veteran contends that he was exposed to herbicides during his Vietnam era service and that his claimed peripheral neuropathy of the hands is secondary to his service-connected diabetes mellitus.  See June 2009 Statement in Support of Claim.  

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain chronic diseases, including organic diseases of the central nervous system (peripheral neuropathy), may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d)(6)(iii).  

Several diseases, including early-onset peripheral neuropathy, are presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Initially, the Board notes the Veteran's contention that he was exposed to herbicides in Vietnam while serving on the USS Princeton (LPH-5) and the USS Denver (LPD-9).  When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the republic of Vietnam; 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier, or that crew members were sent ashore when the ship operate on close coastal waters.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k (M21-1MR).

VA Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements and are subject to the presumption of exposure to herbicides under 38 C.F.R. § 3.307 and 3.309.  The most recent list of such ships, updated on December 9, 2014, shows that the USS Princeton (LPH-5) operated on Vietnam's close coastal waters.  It functioned as a troop transport with helicopters and smaller vessels transporting troops on and off shore during April 1962 and from October 1964 to December 1968.  The Veteran's personnel records show that he served on the USS Princeton during the latter period, from March 1967 to December 1969.  The Veteran also submitted a historical newspaper article from this period that noted the Veteran's assignment to the U.S.S. Princeton and reported that he had been to Vietnam twice.  Moreover, the RO conceded the Veteran's exposure to herbicides in an April 2015 supplemental statement of the case.  The Board therefore finds that the Veteran had qualifying Vietnam service so that his exposure to herbicide agents during service is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Board will next determine whether the evidence demonstrates a current disability.  A review of the claims file shows that there has been no diagnosis of peripheral neuropathy of the hands at any time during the appeal period.

The Veteran's STRs do not contain any complaints or treatment related to peripheral neuropathy of the hands.  The Veteran denied neuritis on his September 1966 Report of Medical history.  In addition, both the September 1966 enlistment examination and the September 1970 separation examination did not document any abnormalities in the Veteran's upper extremities or neurologic functioning.

After service, a May 2000 private treatment record stated that the Veteran reported numbness in his hands.  No neurologic abnormalities were noted.  In November 2000, a VA treatment record documented that the Veteran denied a loss of sensation or numbness, but reported tingling in his fingers.  On neurologic assessment, there was no sensory or focal deficit.  An October 2002 VA treatment record noted mild peripheral neuropathy secondary to diabetes, but did not provide the location.  The Board notes that the Veteran is currently service-connected for peripheral neuropathy of the right and left lower extremity.

In a January 2003 private treatment record, the Veteran complained of swelling in his hands.  The record noted that the Veteran was negative for central nervous system problems and no diagnosis of peripheral neuropathy was recorded.  The Veteran later testified in March 2011 that numbness was one of the symptoms he experienced as a result of having peripheral neuropathy in his hands.  See March 2011 DRO hearing transcript, page 13.  As discussed above, the Veteran was afforded a VA examination for his claimed peripheral neuropathy in February 2015.  After conducting an examination, the examiner concluded that for both of the upper extremities, there was no neuropathy.

Although early-onset peripheral neuropathy is presumptively related to herbicide exposure, the evidence shows there is no current peripheral neuropathy at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure, a direct basis, or a secondary basis.  38 C.F.R. §§ 3.303, 3.309(e), 3.310.  Accordingly, service connection on any basis is not warranted.

The Board has considered the Veteran's lay statements regarding his peripheral neuropathy of the hands and finds him competent and credible to provide evidence of observable symptoms such as numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no current neurologic disability related to his complaint of numbness.  The Board notes that the specific issue in this case, the etiology of his current complaint of numbness, falls outside the realm of common knowledge of a lay person as it involves a complex medical question and not something capable of lay observation, like a scar or ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Absent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the hands.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Service connection for peripheral neuropathy of the hands, to include as due to service-connected diabetes mellitus and as due to herbicide exposure, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


